Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 1 of 16 Page ID #:212


    1
    2
    3
    4
    5
    6
    7
    8
    9                       UNITED STATES DISTRICT COURT

   10                      CENTRAL DISTRICT OF CALIFORNIA

   11                              SOUTHERN DIVISION

   12   EDWARDS LIFESCIENCES LLC, a )           Case No.: 8:20-cv-02270 JLS (DFM)
        Delaware limited liability company, )
   13                                       )   ASSIGNED TO:
                     Plaintiff,             )        Hon. Josephine L. Staton
   14                                       )        Courtroom 10A
               vs.                          )
   15                                       )
        SYNCO RESEARCH SOLUTIONS, )             STIPULATED PROTECTIVE
   16   LLC a Nevada limited liability      )   ORDER
        company; FREDDIE CARTER, an         )
   17   individual; FAIZ SAYED, an          )
        individual; ANDREW MCCOY, an        )
   18   individual; REGINALD WALTON,        )
        an individual; JACOB RIVERA, an     )
   19   individual; and DOES 1 through 20,  )
        inclusive,                          )
   20                                       )
                     Defendants.            )
   21                                       )
                                            )
   22                                       )
                                            )
   23
   24
   25
   26
   27
   28



                           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 2 of 16 Page ID #:213




  1   1.    PURPOSES AND LIMITATIONS OF THIS ORDER
  2         Discovery activity in this action is likely to involve production of confidential,
  3   proprietary, or private information requiring special protection from public disclosure
  4   and from use for any purpose other than prosecuting this litigation. Accordingly, the
  5   parties hereby stipulate to and petition the court to enter the following Stipulated
  6   Protective Order. This Order does not confer blanket protections on all disclosures or
  7   responses to discovery, and the protection it affords from public disclosure and use
  8   extends only to the specific material entitled to confidential treatment under the
  9   applicable legal principles. This Order does not automatically authorize the filing
 10   under seal of material designated under this Order. Instead, the parties must comply
 11   with L.R. 79-5.1 et seq. if they seek to file anything under seal. This Order does not
 12   govern the use at trial of material designated under this Order.
 13   2.    GOOD CAUSE STATEMENT
 14         This action is likely to involve trade secrets, customer lists and other valuable
 15   research, development, commercial, financial, technical and/or proprietary
 16   information for which special protection from public disclosure and from use for any
 17   purpose other than prosecution of this action is warranted. Such confidential and
 18   proprietary materials and information consist of, among other things, confidential
 19   business or financial information, information regarding confidential business
 20   practices, or other confidential research, development, or commercial information
 21   (including information implicating privacy rights of third parties), information
 22   otherwise generally unavailable to the public, or which may be privileged or otherwise
 23   protected from disclosure under state or federal statutes, court rules, case decisions, or
 24   common law. Accordingly, to expedite the flow of information, to facilitate the
 25   prompt resolution of disputes over confidentiality of discovery materials, to
 26   adequately protect information the parties are entitled to keep confidential, to ensure
 27   that the parties are permitted reasonable necessary uses of such material in preparation
 28
                             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 3 of 16 Page ID #:214




  1   for and in the conduct of trial, to address their handling at the end of the litigation, and
  2   serve the ends of justice, a protective order for such information is justified in this
  3   matter. It is the intent of the parties that information will not be designated as
  4   confidential for tactical reasons and that nothing be so designated without a good faith
  5   belief that it has been maintained in a confidential, non-public manner, and there is
  6   good cause why it should not be part of the public record of this case.
  7   3.    DEFINITIONS
  8         3.1    Challenging Party: a Party or Non-Party that challenges the designation
  9   of information or items under this Order.
 10         3.2    “CONFIDENTIAL” Information or Items: information (regardless of
 11   how it is generated, stored or maintained) or tangible things that qualify for protection
 12   under Federal Rule of Civil Procedure 26(c).
 13         3.3    Counsel (without qualifier): Outside Counsel of Record and House
 14   Counsel (as well as their support staff).
 15         3.4    Designating Party: a Party or Non-Party that designates information or
 16   items that it produces in disclosures or in responses to discovery as
 17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 18   ONLY.”
 19         3.5    Disclosure or Discovery Material: all items or information, regardless
 20   of the medium or manner in which it is generated, stored, or maintained (including,
 21   among other things, testimony, transcripts, and tangible things), that are produced or
 22   generated in disclosures or responses to discovery in this matter.
 23         3.6    Expert: a person with specialized knowledge or experience in a matter
 24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 25   expert witness or as a consultant in this action.
 26         3.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 27   Information or Items: extremely sensitive “Confidential Information or Items,”
 28   disclosure of which to another Party or Non-Party would create a substantial risk of
                                                  3
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 4 of 16 Page ID #:215




  1   serious harm that could not be avoided by less restrictive means
  2         3.8    House Counsel: attorneys who are employees of a party to this action.
  3   House Counsel does not include Outside Counsel of Record or any other outside
  4   counsel.
  5         3.8    Non-Party: any natural person, partnership, corporation, association, or
  6   other legal entity not named as a Party to this action.
  7         3.9    Outside Counsel of Record: attorneys who are not employees of a party
  8   to this action but are retained to represent or advise a party to this action and have
  9   appeared in this action on behalf of that party or are affiliated with a law firm which
 10   has appeared on behalf of that party.
 11         3.10 Party: any party to this action, including all of its officers, directors,
 12   employees, consultants, retained experts, and Outside Counsel of Record (and their
 13   support staffs).
 14         3.11 Producing Party: a Party or Non-Party that produces Disclosure or
 15   Discovery Material in this action.
 16         3.12 Professional Vendors: persons or entities that provide litigation support
 17   services (e.g., photocopying, videotaping, translating, preparing exhibits, jury
 18   consultation services or demonstrations, and organizing, storing, or retrieving data in
 19   any form or medium) and their employees and subcontractors.
 20         3.13 Protected Material: any Disclosure or Discovery Material that is
 21   designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
 22   ATTORNEYS’ EYES ONLY.”
 23         3.14 Receiving Party: a Party that receives Disclosure or Discovery Material
 24   from a Producing Party.
 25   4.    SCOPE
 26         The protections conferred by this Stipulation and Order cover not only
 27   Protected Material (as defined above), but also (1) any information copied or extracted
 28   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                                  4
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 5 of 16 Page ID #:216




  1   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  2   or their Counsel that might reveal Protected Material. However, the protections
  3   conferred by this Stipulation and Order do not cover the following information: (a)
  4   any information that is in the public domain at the time of disclosure to a Receiving
  5   Party or becomes part of the public domain after its disclosure to a Receiving Party as
  6   a result of publication not involving a violation of this Order, including becoming part
  7   of the public record through trial or otherwise; and (b) any information known to the
  8   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  9   disclosure from a source who obtained the information and is currently in possession
 10   of the information lawfully and under no obligation of confidentiality to the
 11   Designating Party. Any use of Protected Material at trial shall be governed by a
 12   separate agreement or order.
 13   5.    DURATION
 14         Even after final disposition of this litigation, the confidentiality obligations
 15   imposed by this Order shall remain in effect until a Designating Party agrees
 16   otherwise in writing or a court order otherwise directs. Final disposition shall be
 17   deemed to be the later of (1) dismissal of all claims and defenses in this action, with or
 18   without prejudice; and (2) final judgment herein after the completion and exhaustion
 19   of all appeals, rehearings, remands, trials, or reviews of this action, including the time
 20   limits for filing any motions or applications for extension of time pursuant to
 21   applicable law.
 22   6.    DESIGNATING PROTECTED MATERIAL
 23         6.1    Over-Designation Prohibited. Any Designating Party who designates
 24   information or items for protection under this Order as “CONFIDENTIAL” or
 25   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” must only designate
 26   specific material that qualifies under the appropriate standards. To the extent
 27   practicable, only those parts of documents, items, or oral or written communications
 28   that require protection shall be designated.
                                                 5
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 6 of 16 Page ID #:217




  1         Designations with a higher confidentiality level when a lower level would
  2   suffice are prohibited. Mass, indiscriminate, or routinized designations are prohibited.
  3         Unjustified designations expose the Designating Party to sanctions, including
  4   the Court’s striking all confidentiality designations made by that Designating Party.
  5   Designation under this Order is allowed only if the designation is necessary to protect
  6   material that, if disclosed to persons not authorized to view it, would cause
  7   competitive or other recognized harm. Material may not be designated if it has been
  8   made public, or if designation is otherwise unnecessary to protect a secrecy interest.
  9   If a Designating Party learns that information or items that it designated for protection
 10   do not qualify for protection at all or do not qualify for the level of protection initially
 11   asserted, that Designating Party must promptly notify all parties that it is withdrawing
 12   the mistaken designation.
 13         6.2    Manner and Timing of Designations. Designation under this Order
 14   requires the Designating Party to affix the applicable legend (“CONFIDENTIAL” or
 15   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”) to each page that
 16   contains protected material. For testimony given in deposition or other proceeding,
 17   the Designating Party shall specify all protected testimony and the level of protection
 18   being asserted. It may make that designation during the deposition or proceeding, or
 19   may invoke, on the record or by written notice to all parties on or before the next
 20   business day, a right to have up to 21 days from receipt of the final transcript of the
 21   deposition or proceeding to make its designation.
 22                6.2.1 A party or non-party that makes original documents or materials
 23   available for inspection need not designate them for protection until after the
 24   inspecting party has identified which material it would like copied and produced.
 25   During the inspection and before the designation, all material shall be treated as
 26   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
 27   party has identified the documents it wants copied and produced, the producing
 28   party must designate the documents, or portions thereof, that qualify for protection
                                                  6
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 7 of 16 Page ID #:218




  1   under this Order.
  2                 6.2.2 Parties shall give advance notice if they expect a deposition or
  3   other proceeding to include designated material so that the other parties can ensure
  4   that only authorized individuals are present at those proceedings when such material
  5   is disclosed or used. The use of a document as an exhibit at a deposition shall not in
  6   any way affect its designation. Transcripts containing designated material shall
  7   have a legend on the title page noting the presence of designated material, and the
  8   title page shall be followed by a list of all pages (including line numbers as
  9   appropriate) that have been designated, and the level of protection being asserted.
 10   The Designating Party shall inform the court reporter of these requirements. Any
 11   transcript that is prepared before the expiration of the 21-day period for designation
 12   shall be treated during that period as if it had been designated HIGHLY
 13   CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed. After the
 14   expiration of the 21-day period, the transcript shall be treated only as actually
 15   designated.
 16         6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 17   failure to designate qualified information or items does not, standing alone, waive the
 18   Designating Party’s right to secure protection under this Order for such material.
 19   Upon timely correction of a designation, the Receiving Party must make reasonable
 20   efforts to assure that the material is treated in accordance with the provisions of this
 21   Order.
 22   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 23         All challenges to confidentiality designations shall proceed under L.R. 37-1
 24   through L.R. 37-4. A party shall not be obligated to challenge the propriety of a
 25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEY EYES ONLY”
 26   designation at the time made, and failure to do so shall not preclude a subsequent
 27   challenge thereto during the pendency of this litigation. If the Parties cannot resolve a
 28   challenge without court intervention, the burden of persuasion with respect to the level
                                                  7
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 8 of 16 Page ID #:219




  1   of confidentiality of the Protected Material in any such challenge proceeding shall be
  2   on the Designating Party.
  3   8.    ACCESS TO AND USE OF PROTECTED MATERIAL
  4         8.1      Basic Principles. A Receiving Party may use Protected Material only for
  5   this litigation. Such Protected Material may be disclosed only to the categories of
  6   persons and under the conditions described in this Order.
  7         8.2      Disclosure of “CONFIDENTIAL” Material. Unless otherwise ordered
  8   by the court or permitted in writing by the Designating Party, a Receiving Party may
  9   disclose any information or item designated “CONFIDENTIAL” only to:
 10               8.2.1    The Receiving Party’s Outside Counsel of Record in this action
 11   and employees of Outside Counsel of Record to whom disclosure is reasonably
 12   necessary;
 13               8.2.2    The officers, directors, and employees of the Receiving Party to
 14   whom disclosure is reasonably necessary, and who have signed the Agreement to Be
 15   Bound (Exhibit A);
 16               8.2.3    Experts retained by the Receiving Party’s Outside Counsel of
 17   Record to whom disclosure is reasonably necessary, and who have signed the
 18   Agreement to Be Bound (Exhibit A);
 19               8.2.4    The Court and its personnel;
 20               8.2.5    Outside court reporters and their staff, professional jury or trial
 21   consultants, and professional vendors to whom disclosure is reasonably necessary, and
 22   who have signed the Agreement to Be Bound (Exhibit A);
 23               8.2.6    During their depositions, witnesses in the action to whom
 24   disclosure is reasonably necessary and who have signed the Agreement to Be Bound
 25   (Exhibit A) without prejudice to the Designating Party contending that such disclosure
 26   is unnecessary for the purpose of the litigation and limiting access in whole or in part;
 27   and
 28               8.2.7    The author or recipient of a document containing the material, or a
                                                   8
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 9 of 16 Page ID #:220




  1   custodian or other person who otherwise possessed or knew the information without
  2   prejudice to the Designating Party contending that such disclosure is unnecessary for
  3   the purpose of the litigation and limiting access in whole or in part.
  4         8.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY EYES
  5   ONLY” Material: Unless permitted in writing by the Designating Party, a
  6   Receiving Party may disclose material designated HIGHLY CONFIDENTIAL –
  7   ATTORNEY EYES ONLY without further approval only to:
  8                8.3.1 The Receiving Party’s Outside Counsel of Record in this action
  9   and employees of Outside Counsel of Record to whom it is reasonably necessary to
 10   disclose the information;
 11                8.3.2 The Court and its personnel;
 12                8.3.3 Outside court reporters and their staff, professional jury or trial
 13   consultants, and professional vendors to whom disclosure is reasonably necessary,
 14   and who have signed the Agreement to Be Bound (Exhibit A); and
 15                8.3.4 The author or recipient of a document containing the material, or
 16   a custodian or other person who otherwise possessed or knew the information
 17   provided that in the case of the named Defendants and their employees, Outside
 18   Counsel of Record shall be entitled to present to those persons qualifying under this
 19   subsection the documents they authored or received or otherwise possessed prior to
 20   the filing of this action. However, the presentation or sharing of this information by
 21   Outside Counsel of Record can be in person or by shared computer screen and will
 22   not include providing a copy, hard copy or electronic, to the persons qualifying
 23   under this subsection nor will screenshots or other means of saving or reproduction
 24   of the material be permitted. In the case of deposition exhibits, the material and
 25   testimony concerning the material will be marked and segregated as provided in this
 26   Order but transcripts of the testimony concerning the material and the marked
 27   exhibits containing the material shall be maintained by Outside Counsel of Record
 28   and shall not be communicated in hard copy or electronic form to the persons
                                                 9
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 10 of 16 Page ID #:221




  1    qualifying under this subsection without the permission of the Designating Party or
  2    order of the Court.
  3

  4          8.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
  5    CONFIDENTIAL – ATTORNEY EYES ONLY Material to In-House Counsel
  6    or Experts. Unless agreed to in writing by the Designating Party:
  7                 8.4.1 A party seeking to disclose to in-house counsel any material
  8    designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first
  9    make a written request to the Designating Party providing the full name of the in-
 10    house counsel, the city and state of such counsel’s residence, and such counsel’s
 11    current and reasonably foreseeable future primary job duties and responsibilities in
 12    sufficient detail to determine present or potential involvement in any competitive
 13    decision-making. Unless the in-house counsel has signed the Agreement to Be
 14    Bound (Exhibit A) pursuant to paragraph 7.2.2, the in-house counsel must sign the
 15    Agreement to Be Bound (Exhibit A) prior to disclosure.
 16                 8.4.2 A party seeking to disclose to an expert retained by Outside
 17    Counsel of Record any information or item that has been designated HIGHLY
 18    CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written request to
 19    the Designating Party that (1) identifies the general subject matter area where the
 20    expert’s participation is required and the general categories of HIGHLY
 21    CONFIDENTIAL – ATTORNEY EYES ONLY information that the Receiving
 22    Party seeks permission to disclose to the expert, (2) sets forth the full name of the
 23    expert and the city and state of his or her primary residence, (3) attaches a copy of
 24    the expert’s current resume, (4) identifies the expert’s current employer(s) and, (5)
 25    identifies each person or entity from whom the expert has received compensation or
 26    funding for work in his or her areas of expertise (including in connection with
 27    litigation) in the past five years, and (6) identifies (by name and number of the case,
 28    filing date, and location of court) any litigation where the expert has offered expert
                                                  10
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 11 of 16 Page ID #:222




  1    testimony, including by declaration, report, or testimony at deposition or trial, in the
  2    past five years. If the expert believes any of this information at (4) - (6) is subject to
  3    a confidentiality obligation to a third party, then the expert should provide whatever
  4    information the expert believes can be disclosed without violating any
  5    confidentiality agreements, and the party seeking to disclose the information to the
  6    expert shall be available to meet and confer with the Designating Party regarding
  7    any such confidentiality obligations. Unless the expert has signed the Agreement to
  8    Be Bound (Exhibit A) pursuant to paragraph 7.2.3, the expert must sign the
  9    Agreement to Be Bound (Exhibit A) prior to disclosure under this paragraph.
 10                    8.4.3 A party that makes a request and provides the information
 11    specified in paragraphs 8.4.1 or 8.4.2 may disclose the designated material to the
 12    identified in-house counsel or expert unless, within seven days of delivering the
 13    request, the party receives a written objection from the Designating Party providing
 14    detailed grounds for the objection.
 15                    8.4.4 All challenges to objections from the Designating Party shall
 16    proceed under L.R. 37-1 through L.R. 37-4.
 17    9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 18          IN OTHER LITIGATION
 19          If a Party is served with a subpoena or a court order issued in other litigation
 20    that compels disclosure of any information or items designated in this action as
 21    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 22    ONLY” that Party must:
 23              9.1         Promptly notify in writing the Designating Party. Such
 24    notification shall include a copy of the subpoena or court order;
 25              9.2         Promptly notify in writing the party who caused the subpoena
 26    or order to issue in the other litigation that some or all of the material covered by the
 27    subpoena or order is subject to this Protective Order. Such notification shall include a
 28    copy of this Stipulated Protective Order; and
                                                   11
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 12 of 16 Page ID #:223




  1              9.3       Cooperate with respect to all reasonable procedures sought to
  2    be pursued by the Designating Party whose Protected Material may be affected.
  3          If the Designating Party timely seeks a protective order, the Party served with
  4    the subpoena or court order shall not produce any information designated in this
  5    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  6    EYES ONLY” before a determination by the court from which the subpoena or order
  7    issued, unless the Party has obtained the Designating Party’s permission. The
  8    Designating Party shall bear the burden and expense of seeking protection in that
  9    court of its confidential material – and nothing in these provisions should be construed
 10    as authorizing or encouraging a Receiving Party in this action to disobey a lawful
 11    directive from another court.
 12    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 14    Protected Material to any person or in any circumstance not authorized under this
 15    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 16    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 17    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 18    persons to whom unauthorized disclosures were made of all the terms of this Order,
 19    and (d) request such person or persons to execute the “Acknowledgment and
 20    Agreement to Be Bound” that is attached hereto as Exhibit A.
 21    11.   FILING UNDER SEAL
 22          Without written permission from the Designating Party or a Court order, a party
 23    may not file in the public record in this action any designated material. A party
 24    seeking to file under seal any designated material must comply with L.R. 79-5.1 et
 25    seq. Filings may be made under seal only pursuant to a court order authorizing the
 26    sealing of the specific material at issue. The fact that a document has been designated
 27    under this Order is insufficient to justify filing under seal. Instead, parties must
 28    explain the basis for confidentiality of each document sought to be filed under seal.
                                                  12
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 13 of 16 Page ID #:224




  1    Because a party other than the Designating Party will often be seeking to file
  2    designated material, cooperation between the parties in preparing, and in reducing the
  3    number and extent of, requests for under seal filing is essential. If a Receiving Party’s
  4    request to file designated material under seal pursuant to L.R. 79-5.1 et seq. is denied
  5    by the Court, then the Receiving Party may file the material in the public record unless
  6    (1) the Designating Party seeks reconsideration within four days of the denial, or (2)
  7    as otherwise instructed by the Court.
  8    12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  9          PROTECTED MATERIAL
 10          When a Producing Party gives notice to Receiving Parties that certain
 11    inadvertently produced material is subject to a claim of privilege or other protection,
 12    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 13    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 14    may be established in an e-discovery order that provides for production without prior
 15    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 16    parties reach an agreement on the effect of disclosure of a communication or
 17    information covered by the attorney-client privilege or work product protection, the
 18    parties may incorporate their agreement in the stipulated protective order submitted to
 19    the court.
 20    13.   MISCELLANEOUS
 21                 13.1   Right to Further Relief: This Protective Order is without
 22    prejudice to the right of any party to seek relief from the Court, upon good cause
 23    shown, from any of the provisions contained in this Protective Order. The Court
 24    retains jurisdiction to make any amendments, modifications and additions to this
 25    Protective Order as it may from time to time deem appropriate.
 26                 13.2   Right to Assert Other Objections: The procedures set forth
 27    herein shall not relieve a party of the necessity of making timely responses or
 28    objections to discovery requests. Entering into this Protective Order shall not be
                                                 13
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 14 of 16 Page ID #:225




  1    construed as a waiver of any right to object to the furnishing of documents and/or
  2    information in response to discovery based on other grounds including, without
  3    limitation, that the information sought is privileged, confidential, protected from
  4    disclosure by third-party or other privacy rights, irrelevant, burdensome, or
  5    otherwise non-discoverable or inadmissible at trial or other proceedings in this
  6    litigation.
  7              13.3      No Other Rights Waived: This Protective Order shall not
  8    abrogate or diminish any contractual, statutory, or other legal obligation or right of
  9    any party or person with respect to any proprietary information or trade secrets. The
 10    fact that any document or information is disclosed, used, or produced in discovery
 11    or trial herein shall not be admissible evidence in any action or proceeding before
 12    any court, agency, or tribunal on the issue of whether or not such document or
 13    information is confidential or proprietary.
 14    14.    ADDITION OF PARTIES
 15           To the extent that Counsel or parties join this action after entry of the
 16    Protective Order, such Counsel and parties shall be entitled to access Protected
 17    Material in accordance with the terms of this Protective Order upon execution of the
 18    Protective Order and, as appropriate the Acknowledgement and Agreement to Be
 19    Bound.
 20    15.    FINAL DISPOSITION
 21           Within 60 days after the final disposition of this action, as defined in paragraph
 22    4, each Receiving Party must return all Protected Material to the Producing Party or
 23    destroy such material. As used in this subdivision, “all Protected Material” includes
 24    all copies, abstracts, compilations, summaries, and any other format reproducing or
 25    capturing any of the Protected Material. Whether the Protected Material is returned or
 26    destroyed, the Receiving Party must submit a written certification to the Producing
 27    Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 28    deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                                  14
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 15 of 16 Page ID #:226




  1    that was returned or destroyed and (2) affirms that the Receiving Party has not
  2    retained any copies, abstracts, compilations, summaries or any other format
  3    reproducing or capturing any of the Protected Material including any pleadings,
  4    motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  5    correspondence, deposition and trial exhibits, expert reports, attorney work product,
  6    and consultant and expert work product. Notwithstanding this provision, Outside
  7    Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
  8    deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
  9    trial exhibits, expert reports, attorney work product, and consultant and expert work
 10    product, even if such materials contain Protected Material. Any such archival copies
 11    that contain or constitute Protected Material remain subject to this Order.
 12

 13    DATED: January 29, 2021                         HAYNES AND BOONE, LLP
 14                                                    By: /s/ Mark D. Erickson
                                                       Mark D. Erickson
 15                                                    Attorneys for Plaintiff EDWARDS
                                                       LIFESCIENCES LLC
 16

 17
       DATED: January 29, 2021                         BROWN & CHARBONNEAU, LLP
 18
                                                       By: _/s/Mark M. Higuchi___________
 19                                                    Mark M. Higuchi
                                                       Attorneys for Defendants SYNCO
 20                                                    RESEARCH SOLUTIONS, LLC;
                                                       FREDDIE CARTER; FAIZ SAYED;
 21                                                    ANDREW MCCOY; REGINALD
                                                       WALTON; and JACOB RIVERA
 22
       Good cause appearing therefor,
 23
       IT IS SO ORDERED.
 24

 25
       DATED: February 9, 2021
 26
                                                  ____________________________________
 27                                               Honorable Douglas F. McCormick
                                                  United States District/Magistrate Judge
 28
                                                  15
Case 8:20-cv-02270-JLS-DFM Document 40 Filed 02/09/21 Page 16 of 16 Page ID #:227




  1                                           EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3    I, ___________________________________ [print or type full name], of
  4    ___________________________________________________________________
  5    [print or type full address], declare under penalty of perjury that I have read in its
  6    entirety and understand the Stipulated Protective Order that was issued by the United
  7    States District Court for the Central District of California on [date] in the case of
  8    Edwards Lifesciences LLC v.Synco Research Solutions, LLC et al., No. 8:20-cv-
  9    02270-JLS-DFM. I agree to comply with and to be bound by all the terms of this
 10    Stipulated Protective Order and I understand and acknowledge that failure to so
 11    comply could expose me to sanctions and punishment in the nature of contempt. I
 12    solemnly promise that I will not disclose in any manner any information or item that is
 13    subject to this Stipulated Protective Order to any person or entity except in strict
 14    compliance with the provisions of this Order.
 15    I further agree to submit to the jurisdiction of the United States District Court for the
 16    Central District of California for the purpose of enforcing the terms of this Stipulated
 17    Protective Order, even if such enforcement proceedings occur after termination of this
 18    action.
 19    I hereby appoint ____________________________ [print or type full name] of
 20    _____________________________________________________________________
 21    [print or type full address and telephone number] as my California agent for service of
 22    process in connection with this action or any proceedings related to enforcement of
 23    this Stipulated Protective Order.
 24

 25    Date: __________
 26    City and State where sworn and signed: _____________________
 27    Printed name: _______________________________
 28    Signature: __________________________________
                                                  16
